Citation Nr: 1326385	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  09-27 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from May 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) and Board remand.  In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is associated with the claims file.

While the Veteran's appeal was in remand status, his claims for entitlement to service connection for erectile dysfunction, entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, and entitlement to special monthly compensation based on loss of use of a creative organ were granted in an April 2013 rating decision.  This action constitutes a fully grant of the benefits sought on appeal with respect to those issues, and they are no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its February 2013 remand, the Board requested that the RO obtain a VA examination and opinion to determine whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  Specifically, the Board requested that the VA examiner address the positive evidence in the claims file, including the medical treatise evidence submitted by the Veteran which states that diabetes mellitus dramatically increases the risk of various cardiovascular problems, including high blood pressure.  The Board also requested that the examination and opinion be provided by an endocrinologist.

While the Veteran was provided with a VA examination with respect to his hypertension in February 2013, review of the examination report reflects that the opinion does not comply with the Board's February 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

Initially, the Board observes that the examination and opinion were not provided by an endocrinologist, as specifically requested in the Board's February 2013 remand.  The examination report reflects that the examination and opinion were provided by a primary care physician.  Moreover, the VA examiner did not address the medical treatise information provided by the Veteran, and provided no further rationale than reiterating the previously stated opinion that the medical literature does not support the claim that diabetes mellitus causes heart disease.  The Board finds this rationale to be inadequate in light of the evidence submitted by the Veteran and the Board's specific requests in its February 2013 remand.  Last, the examiner did not provide any opinion as to whether the Veteran's hypertension was caused or aggravated by his service-connected ischemic heart disease or whether his hypertension is directly related to service, as required in the remand directives.  Accordingly, the Veteran should be provided with a new VA examination, performed by an endocrinologist, with consideration and discussion of all relevant evidence, to specifically include the positive medical treatise information submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an endocrinologist to determine the etiology of the Veteran's hypertension.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.
Following a thorough review and discussion of the evidence in the claims file, to include the service and post-service treatment records, the Veteran's lay statements and testimony of record, and the medical treatise information submitted by the Veteran with regard to the relationship between diabetes mellitus and hypertension, the examiner must provide an opinion as to whether the Veteran's hypertension is at least as likely as not (a 50 percent probability or more) either (a) caused by or (b) aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected diabetes mellitus, type II, or his service-connected ischemic heart disease.  The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension is directly related to his active duty service.

A complete rationale must be provided for any opinion offered.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  If a claimant does not report for a scheduled VA examination without good cause, it may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



